Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McMackin et al. (US 2006/0177535)
As to claim 1, 5, 7 and 10, McMackin discloses a template comprising silica (para 19), comprising: a body with a first side and a second side; and an extension, wherein 

    PNG
    media_image1.png
    245
    745
    media_image1.png
    Greyscale


As to claim 6, the second surface is orthogonal to the third surface.
As to claim 11, the fig above shows the extension is adjacent the second side of the body.
As to claim 3, an alternative interpretation of McMakin discloses the curvature is closer to the third surface than the body of the template. Note that this alternative interpretation still meets claim 1. See fig below.

    PNG
    media_image2.png
    239
    783
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McMackin.  
While McMackin does not expressly discloses that the curvature extends at most one half of a total length of the first surface, para 25-26 discloses that the length of the curved surface can be varied.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the curvature to extend at most one half of a total length of the first surface as varying the length is known as taught by McMackin and varying the dimensions is obvious absent criticality demonstrated by the applicant. MPEP 2144.04.
Similarly, McMackin teaches an angle of internal reflectance can be varied and the length of the first surface can be varied (para 25-26).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the curvature to have an angle of internal reflectance of between 45 degrees and 90 degrees at a wavelength of 400nm as varying the angle is known as taught by McMackin and varying the dimensions is obvious absent criticality demonstrated by the applicant. MPEP 2144.04.
Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the first surface to have a length between 33% and 50% a first distance, wherein the first distance is measured between the second surface of the extension and the second surface of the body, as varying the length is known as taught by McMackin and varying the dimensions is obvious absent criticality demonstrated by the applicant. MPEP 2144.04.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McMackin, as applied to claim 1 above, and further in view of Malloy et al. (US 2011/0272838).
McMackin discloses that the second surface is parallel to the first side of the body (see primary interpretation of claim 1 above), but stops short of expressly disclosing a recess in the first side of the body.  Malloy discloses a recess 408 in the first side of the body and that said recess in improves performance (fig 4, para 34).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify McMackin such that there is a recess in the first side of the body as taught by Malloy above as such improves performance. 

Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive.  The applicant simply makes a blanket statement that McMackin does not meet the amended claims.  The examiner has updated the annotated figures above to demonstrate why McMackin meets the amended claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748